CATES, Judge.
Rogers plead guilty to a noncapital felony before indictment. See Amendment 37 and Code 1940, T. 15, §§ 260-266. He has tried to appeal.
However, Code 1940, T. 15, § 266, expressly denies any appeal in such cases:
“§ 266. After the court has heard and considered the plea of guilty of the defendant, and has permitted the filing of such plea and sentenced the defendant, such defendant shall not have the right of appeal from the action of the court.”
Accordingly, the proceeding here is
Dismissed.